DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Response to Amendment
Claims 1, 2, 5, and 7-12 are pending in the Amendment filed 12/13/2021.
The rejection of claim 3 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s cancellation of claim 3. 
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 10658204 B2) in view of Hinode et al. (US 20180090342 A1) is withdrawn in view of Applicant’s persuasive arguments. 
Claims 1, 2, 5, and 7-12 are allowed. 
Response to Arguments
 Applicant’s arguments, see “Remarks” filed 12/13/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 10658204 B2) in view of Hinode et al. (US 20180090342 A1) is withdrawn.
Applicant argues as to the prior art rejection of record over Hill in view of Hinode: 
“Considering the above-described features disclosed in Hill and Hinode, since combining the heater moving mechanism 18 of Hinode to the spin chuck of Hill requires not only a change in the basic principle designed to operate the laser end connector 310 of Hill (i.e., the principle of moving in upper and lower direction inside the nozzle stack cap assembly 60 in order to quickly and intensively heat the center portion of the substrate) but also substantial reconstruction and redesign of the laser end connector 310 disclosed in Hill, it is considered that a person skilled in the art could not have easily combined the heater moving mechanism 18 of Hinode to the laser end connector 310 and the spin chuck of Hill (see MPEP 2143.01).
“Furthermore, in Hinode, the infrared heater 17 moves between the center portion and the outer edge portion of the spin chuck such that the infrared heater 17 heats the phosphoric acid aqueous solution liquid film for etching (see paragraph [0088] of Hinode), and the infrared heater 17 is not used for drying, which is the purpose of the heating unit of Claim 1 (The heating unit is used for drying the liquid film to expose the entire concave portion in a depth direction from the processing liquid recited in Claim 1). Therefore, it could not have been easy for a person of ordinary skill in the art to combine the heater moving mechanism of Hinode, which has a totally different purpose from that of Claim 1, with the components of Hill and conceive features of Claim 1.” [“Remarks”, pg. 10].
Applicant's arguments against the combination of Hill and Hinode are persuasive to overcome the 103 rejection of record. While Hill suggests increasing a light intensity and/or heating area as the laser is axially moved upward [col. 6, lines 45-55], this teaching would not extend to increasing the intensity of a laterally moving laser, as modified by Hinode. See also "Examiner Interview Summary" mailed October 13, 2021.  
Applicant further argues: “In addition, it was stated in the Interview Summary that it would have been obvious to increase the supplied heat per area in order to evaporate the greater volume of liquid which results from the radially increasing exposure area and improve throughput in the drying process. However, Applicant respectfully submits that it would have been not obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conceive the specific feature since the above technical motivation is unusual, which is supported by the fact that there was no prior art reference that discloses or suggests the specific feature before the effective filing date.” [“Remarks”, pg. 14].
In response, this argument is persuasive because the prior art fails to teach or suggest the limitation of “increasing power of the light source as the at least one heating head is moving in the radial direction” as directed to lasers or other heat sources, as claimed in amended claims 1 and 12. 
For the foregoing reasons, the prior art rejection of record is withdrawn, and the Application is in condition for allowance. 
Allowable Subject Matter
Claims 1, 2, 5, and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see “Remarks” filed 12/13/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  See “Response to Arguments” above. The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 10658204 B2) in view of Hinode et al. (US 20180090342 A1) is withdrawn. Additionally, Applicant’s amendments have put the Application in condition for allowance. 
The prior art of record fails to teach or suggest, alone or in combination, a substrate processing apparatus comprising a heating controller configured to control the irradiation point moving mechanism to “move a position of the at least one heating head outward from inward of the substrate in a radial direction of the substrate with an increasing power of the light source as the at least one heating head is moving in the radial direction”, as recited in amended claim 1 and in conjunction with the other limitations thereof. 
Claims 2, 5, and 7-11 are considered allowable based on their dependence on claim 1.
Likewise, as to amended claim 12, the prior art of record fails to teach or suggest, alone or in combination, a substrate processing method comprising a step of “moving a position of the at least one heating head outward from inward of the substrate in a radial direction of the substrate with an increasing power of the light source as the at least one heating head is moving in the radial direction”, as recited in amended claim 12 and in conjunction with the other limitations thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show substrate processing apparatus and methods employing irradiation moving mechanisms [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713